Cook, J.,
dissenting. I respectfully dissent. The fact that Lakeside had a unique business need for this specific property and was willing to pay a premium for it does not support a conclusion that the sale was other than at arm’s length.
The standard of review requires this court to accord deference to the factual determinations of the taxing authority and to disturb a property valuation by the BTA only if it affirmatively appears from the record that the valuation is unreasonable or unlawful. Cuyahoga Cty. Bd. of Revision v. Fodor (1968), 15 Ohio St.2d 52, 44 O.O.2d 30, 239 N.E.2d 25. In order to reverse the BTA, the majority must find that Lakeside rebutted the presumption that the sale price reflects true value. Walters v. Knox Cty. Bd. of Revision (1989), 47 Ohio St.3d 23, 24, 546 N.E.2d 932, 934.
The BTA reasonably resolved the factual issues in favor of the presumption that the sale represents the true value. The majority opinion assumes that the BTA accepted the credibility of Lakeside’s witness, Steven Kimmelman. Although no contrary testimony was presented, the BTA would not have been unreasonable in discounting Kimmelman’s testimony that the company had no choice but to buy, that the Santa Fe would have canceled the bid, and that Triton would no longer have been a ramp and therefore would have gone into bankruptcy and then out of business. That testimony was speculative and suspect.
Lakeside claims that it was blindsided and coerced into the purchase of this property when the lessor notified it of the lessor’s intention to terminate the lease. The BTA was asked to believe that the continuing use of this parcel was the only thing between Lakeside and bankruptcy. Yet the only claim Lakeside ever had on continued access was a lease subject to termination any time with six months’ notice.
Taking advantage of another’s financial difficulty is not duress. Rather, the person alleging financial difficulty must prove that it was caused by the one accused of coercion. 13 Williston on Contracts (3 Ed.1970) 708, Section 1617. The difficulty that Lakeside faced was not caused by the lessor; it was always within the contemplation of the parties that the lease could be terminated. When the lessor stated that it would terminate the lease, Lakeside had to make a business decision whether to buy the property. This is not an unusual or peculiar situation in the sale of real estate. Given this, I fail to see the “wrongful or unlawful act or threat * * * [which] deprive[d] the victim of his unfettered will,” as Williston defines “economic duress.” 13 Williston on Contracts (3 Ed.1970) 704, Section 1617. There is no evidence of an “improper threat” by the lessor as *552is necessary to a claim of coercion according to the Restatement of Contracts as cited by the majority opinion.
Also tenuous as a basis for reversing the BTA is the fact that Triton’s regular lender would not make the loan. A myriad of factors could have affected that decision, and besides, the purchasers were able to acquire the financing. As for the price paid for the property, Kimmelman testified that Prime Properties would not negotiate on the price. Lakeside, however, never attempted to negotiate or counter the asking price. Likewise, the majority seems to accord weight to the testimony that this property was not offered for sale on the' open market. This was the precise objection that Justice Douglas raised to the definition of an arm’s-length sale in Walters, supra, saying: “[P]rivate sale transactions which are at arm’s length occur every day.” Walters, 47 Ohio St.3d at 26, 546 N.E.2d at 936. The real estate transaction that does not involve some circumstance of economic adversity as a factor in inducing the sale or purchase is the exceptional one, not vice versa as is held here. The test adopted by this majority opinion blurs what has been a fairly bright line rule and throws the definition of “arm’s length” into a quagmire.
For the foregoing reasons, I would affirm the decision of the BTA as being neither unreasonable nor unlawful.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.